     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.1 Page 1 of 13



1    John H. Gomez (SBN 171485)
     GOMEZ TRIAL ATTORNEYS
2
     655 West Broadway, Suite 1700
3    San Diego, California 92101
     Tel: (619) 237-3490
4
     Fax: (619) 237-3496
5    john@thegomezfirm.com
6    Kenneth M. Suggs*
7    Gerald D. Jowers, Jr.*
     Mathew M. White*
8    JANET, JANET & SUGGS, LLC
9    801 Gervais St., Suite B
     Columbia, SC 29201
10   Tel: (803) 726-0050
11   Fax: (803) 727-1059
     Ksuggs@JJSjustice.com
12   Gjowers@JJSjustice.com
13   Mwhite@JJSjustice.com

14   Attorneys for Plaintiffs
15   (*Pro Hac Vice Applications Pending)
16
                                UNITED STATES DISTRICT COURT
17
                           SOUTHERN DISTRICT OF CALIFORNIA
18
19
     O.S.M., a minor, by and through his             Case No.: '21CV0786 GPC DEB
20   mother, KIARA BRIGHT MCKNIGHT,
     and KIARA BRIGHT MCKNIGHT,                      COMPLAINT
21
     individually,
22                                     Plaintiffs,
23                       v.
24
     UNITED STATES OF AMERICA,
25                                    Defendant.
26
27
28

                                            COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.2 Page 2 of 13



1          COMES NOW O.S.M., a minor, by and through his mother, Kiara Bright McKnight,
2    and Kiara Bright McKnight, individually, and together file this Complaint against the
3    United States of America and, in support of his causes of action, would respectfully show
4    the Court the following:
5                           JURISDICTION, PARTIES AND VENUE
6          1.     This is a medical negligence action brought under the Federal Tort Claims Act
7    for severe and permanent injuries arising out of negligent acts and/or omissions of
8    employees, actual and/or apparent agents, servants, or representatives of the United States
9    while acting within the course and scope of their employment, actual and/or apparent
10   agency, servitude or representative capacity. Under circumstances where the United States
11   of America, if a private person, would be liable to the Plaintiffs under the laws of the State
12   of California, where the acts and/or omissions occurred. This Court has original subject
13   matter jurisdiction pursuant to 28 U.S.C. §1346(b).
14         2.     At all times relevant to these matters, the employees, actual and/or apparent
15   agents, servants, representatives, or contractors of the United States were subject to the
16   United States’ right to control, including substantial supervision and direct over their day-
17   to-day activities.
18         3.     The Plaintiffs, O.S.M., a minor, and his mother, Kiara Bright McKnight, are
19   individuals residing in Hephzibah, Georgia.
20         4.     The United States of America is a Defendant.
21         5.     At all times relevant to the Complaint, the Defendant, the United States of
22   America was the employer of health care providers who provided care and treatment to
23   Kiara Bright McKnight and O.S.M. when they were admitted to Naval Medical Center San
24   Diego.
25         6.     Defendant, United States of America, may be served with process in
26   accordance with Rule 4(i) of the Federal Rules of Civil Procedure by serving a copy of the
27   Summons and Complaint, by certified mail, return receipt requested, on Randy S.
28   Grossman, United States Attorney for the Southern District of California at 880 Front
                                                -1-
                                             COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.3 Page 3 of 13



1    Street, Room 6293, San Diego, California 92101, to the attention of the civil process clerk;
2    by serving a copy of the Summons and Complaint on Attorney General of the United States
3    of America, Merrick B. Garland, by certified mail, return receipt requested, at the U.S.
4    Attorney General’s Office, 950 Pennsylvania Avenue, N.W., Washington, D.C. 20530-
5    00001, to the attention of the Civil Division; and by serving a copy of the Summons and
6    Complaint, by certified mail, return receipt requested, on the Department of the Navy,
7    office of the Judge Advocate General, Tort Claims Unit Norfolk, 9620 Maryland Avenue,
8    Suite 205, Norfolk, VA 23511-2949.
9          7.     Venue is proper in the United States District Court for the Southern District
10   of California pursuant to 28 U.S.C. §1391(a)(1), (b)(2), (c), and (e) as the United States is
11   a Defendant and because all or part of the cause of action accrued in this District.
12                  LIABILITY OF THE UNITED STATES OF AMERICA
13         8.     This action is commenced and prosecuted against the United States of
14   America pursuant to and in compliance with Title 28 U.S.C. §§2671-2680, commonly
15   referred to as the “Federal Tort Claims Act.” Liability of the United States is predicated
16   specifically on Title 28 U.S.C. §§1346(b)(1) and 2674 because the personal injuries and
17   resulting damages of which complaint is made, were proximately caused by the negligence,
18   wrongful acts and/or omissions of the employees, actual and/or apparent agents, servants,
19   representatives or contractors of the United States, at Naval Medical Center San Diego,
20   while acting within the scope of their employment, actual and/or apparent agency,
21   servitude, representative and/or contractor capacity under circumstances where the United
22   States, if a private person, would be liable to the Plaintiff in the same manner and to the
23   same extent as a private individual under the laws of the State of California.
24         9.     The United States Navy is an agency of the United States of America. The
25   United States of America, Defendant, through its agent, the United States Navy, at all times
26   material hereto, owned, operated and controlled the health care facility known as Naval
27   Medical Center San Diego, and through its agency, the United States Navy, staffed the
28   health care facility with actual and/or apparent agents, servants, employees, representatives
                                                -2-
                                             COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.4 Page 4 of 13



1    and/or contractors.
2                             JURISDICTIONAL PREREQUISITES
3          10.    On August 19, 2020, Plaintiffs, through counsel retained on February 2, 2020,
4    submitted administrative claim Forms 95 to the appropriate claims officer for the United
5    States Navy alleging injuries occurring on or about August 28-30, 2018. The Forms 95
6    were received by the Department of the Navy, Office of the Judge Advocate General on
7    August 20, 2020, as acknowledged by Crystal A. Bowe, in a letter dated August 25, 2020.
8          11.    The Attorney Advisor from Department of the Navy subsequently
9    communicated an interest in working toward settlement. Thereafter the Parties undertook
10   exchange and review of the medical records from Naval Medical Center San Diego, and
11   the minor Plaintiff’s subsequent treatment records for care received after leaving Naval
12   Medical Center San Diego. As of this date, no mutually acceptable settlement has been
13   agreed upon. Further, as of this date, a letter of denial of said claim has not been received,
14   but more than six (6) months have passed, and the Plaintiffs do hereby exercise their option
15   of considering that the claim is denied. Plaintiffs have complied with all jurisdictional
16   prerequisites and conditions precedent to commencement and prosecution of this litigation.
17                                              FACTS
18         12.    This is a medical negligence action arising out of the negligent induction of
19   labor of Kiara Bright McKnight commencing on August 28, 2018 and ending with the
20   delivery of O.S.M. in a severely depressed condition having suffered severe, disabling and
21   permanent brain damage because the medical professionals caring for him: 1) ignored
22   obvious signs of fetal distress on the fetal monitoring strips; 2) mismanaged the
23   administration of Pitocin; 3) failed to respond to the signs of fetal distress with appropriate
24   intrauterine resuscitative measures; 4) failed to appreciate the significance of, and/or act
25   upon, worrisome findings in the fetal heart tracings; 5) failed to properly train and
26   supervise the health care providers in caring for patients with abnormal fetal heart rate
27   tracings; 6) failed to have and follow safe practices in monitoring and reporting signs and
28   symptoms of fetal intolerance of labor; 7) failed to timely perform a C/Section on Ms.
                                                -3-
                                             COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.5 Page 5 of 13



1    McKnight; 8) failed to establish and/or follow appropriate policies, procedures and
2    practices to address properly the needs of patients such as Ms. McKnight and O.S.M..; and
3    9) otherwise failed to adhere to the applicable standards of care.
4          13.    Kiara Bright McKnight presented to Naval Medical Center San Diego, labor
5    and delivery, on August 28, 2018 at 1833 for induction of labor at 37 5/7 weeks gestation
6    secondary to gestational hypertension.
7          14.    A cervical exam at the time of admission found that she was not dilated, 0-
8    30% effaced, and that her baby was in the -3 station. At the time of admission, she showed
9    no signs or symptoms of preeclampsia. At that time, the plan was to administer Cytotec
10   for cervical ripening and consider a foley bulb for further ripening, if needed.
11         15.    Ms. McKnight was placed on an electronic fetal monitor. An electronic fetal
12   monitor records the mother’s contractions and the fetal heart rate. The fetus’s heart rate
13   and the mother’s contractions are printed on a continuous strip of paper. The purpose of
14   monitoring the fetal heart rate during labor is to identify fetuses at risk for injury due to
15   inadequate oxygenation. Initially, O.S.M.’s fetal heart rate patterns were reassuring at
16   Category I. Reassuring, or Category I, fetal heart rate patterns indicate a fetus that is
17   adequately oxygenated and tolerating labor.
18         16.    Fetal heart rate patterns are described in terms of Category I, Category II, or
19   Category III. Category I fetal heart rate patterns are normal. Category III fetal heart rate
20   patterns are abnormal and suggestive of a fetus that is at risk for injury due to inadequate
21   oxygenation. Category II fetal heart rate patterns are indeterminate.
22         17.    At 1922, Dr. Spies placed Cytotec for cervical ripening.
23         18.    A vaginal exam at 2333 found that Ms. McKnight’s cervix was 1 cm dilated,
24   75% effaced, and that her baby was at the -2 station.
25         19.    The fetal heart rate patterns to this time and until approximately 0200 on
26   August 29, 2918 were generally reassuring.
27         20.    Beginning at approximately 0200, there was a change in the fetal heart rate
28   patterns. At that time a pattern of late and variable decelerations began. Late decelerations
                                                 -4-
                                              COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.6 Page 6 of 13



1    are associated with utero-placental insufficiency. Variable decelerations are associated
2    with umbilical cord compression. Both types of decelerations are indicative of a disruption
3    in the delivery of oxygen and blood to the fetus.
4           21.    At 0247, Dr. Gillis, checked Ms. McKnight’s cervix. At that time, her cervix
5    was found to be 5 cm dilated, 75% effaced, and her baby was at the -2 station. She was
6    still remote from delivery.
7           22.    While Dr. Gillis was in the room, the nurses turned Ms. McKnight to her left
8    side. This is an intrauterine resuscitative measure undertaken to attempt to improve fetal
9    oxygenation and correct the fetal heart rate decelerations.
10          23.    At 0303, Dr. Gillis ruptured Ms. McKnight’s membranes. According to the
11   records, thin meconium stained fluid was returned. Meconium is fetal stool. The release
12   of meconium during labor can be a sign of fetal stress.
13          24.    At 0305 Dr. Gillis placed a fetal scalp electrode and intrauterine pressure
14   catheter. These devices allow more accurate readings of the maternal contractions and fetal
15   heart rate.
16          25.    At 0400 and thereafter, the fetal heart rate variability was minimal. Minimal
17   fetal heart rate variability is associated with fetal stress and/or reduced oxygenation or
18   blood flow to the fetus.
19          26.    At 0524, Dr. Gillis checked Ms. McKnight’s cervix and found that she was
20   just 6cm dilated, 90% effaced, and her baby was at the -1 station.
21          27.    The nurses noted that Ms. McKnight’s urine output was low, a potential sign
22   of preeclampsia.
23          28.    At 0800 Ms. McKnight was started on Magnesium Sulfate, a medication given
24   in response to signs of preeclampsia and/or high blood pressure. At the same time she was
25   given a fluid bolus.
26          29.    A cervical exam at 0834 found that Ms. McKnight’s cervix was still just 6cm
27   dilated, 90% effaced, and her baby was at the -2 station.
28          30.    At 0838, Ms. McKnight was given supplemental oxygen by facemask, turned
                                               -5-
                                            COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.7 Page 7 of 13



1    to her right side, and given another fluid bolus. All of these interventions are intended to
2    increase fetal oxygenation and correct fetal heart rate decelerations and/or reduced fetal
3    heart rate variability.
4           31.    At around 0900, Dr. Spies gave the order to begin administering Pitocin.
5    Pitocin is a medication that stimulates the uterus to contract.
6           32.    The Pitocin infusion began at 0935.
7           33.    A cervical exam at 1044 by Dr. Spies found that Ms. McKnight was still just
8    6cm dilated, 90% effaced and her baby was at the -1 station.
9           34.    The Pitocin was increased to 3 mu/min.
10          35.    At 1051, the nurses reapplied the facemask oxygen.
11          36.    At 1121 the Pitocin was increased to 5 mu/min. The Pitocin was increased
12   again at 1205 to 7 mu/min.
13          37.    At around 1258 the nurses’ notes indicate the presence of late fetal heart rate
14   decelerations and that Ms. McKnight was receiving supplemental oxygen by facemask.
15          38.    At 1311 the Pitocin was increased to 11 mu/min.
16          39.    At around 1424, Dr. Stortz was notified of the presence of minimal fetal heart
17   rate variability. At 1427, Dr. Stortz was at Ms. McKnight’s bedside. A cervical exam found
18   that Ms. Mcknight was then 9.5 cm dilated, 100% effaced, and her baby was at the -1
19   station.
20          40.    At 1445 the Pitocin was increased to 13 mu/min. At 1526 the Pitocin was
21   again increased to 15 mu/min.
22          41.    The nurses’ notes indicate that at 1532 Dr. Stortz was notified of minimal fetal
23   heart rate variability and Ms. McKnight’s low urine output.
24          42.    At 1534, Dr. O’Neill was at bedside. According to the notes, Dr. O’Neill was
25   aware of the minimal fetal heart rate variability. Dr. O’Neill checked Ms. McKnight’s
26   cervix and found that she was fully dilated.
27          43.    At around 1537 Ms. McKnight began pushing. The Pitocin continued at 15
28   mu/min and she continued to receive supplemental oxygen by facemask.
                                                -6-
                                             COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.8 Page 8 of 13



1          44.      At 1638, the Pitocin was increased to 17 mu/min.
2          45.      Despite the fact that Ms. McKnight was completely dilated and her
3    contractions were adequate, Dr. O’Neill gave the order to allow the Pitocin to be increased
4    to up to 30 mu/min.
5          46.      At 1708 the Pitocin was increased to 19 mu/min. The facemask oxygen
6    continued.
7          47.      Nurses’ notes at 1715 indicate the presence of late and variable fetal heart rate
8    decelerations and that Dr. O’Neill was aware.
9          48.      At 1745 the Pitocin was increased to 21. A note at 1800 states that Dr. O’Neill
10   instructed the nurses to continue to increase the Pitocin.
11         49.      At 1827 the Pitocin was increased to 23 mu/min.
12         50.      At 1830, Dr. O’Neill was at bedside. By this time, Ms. McKnight had been
13   pushing for 3 hours, had been continuously receiving supplemental oxygen by facemask,
14   and the nurses had written notes in the records indicating concerns about the fetal heart rate
15   patterns.
16         51.      At 1945, Ms. McKnight was still pushing and still receiving Pitocin. By that
17   time, a pattern of repetitive decelerations with minimal variability had clearly been
18   established.
19         52.      According to the records, at 2004 Dr. Gills was at bedside, and then at 2017
20   Dr. O’Neill was reported to be at bedside. During this time, the repetitive decelerations
21   continued and the fetal heart rate variability was diminished.
22         53.      O.S.M. was delivered, belatedly, at 2055, after 5 hours and 20 minutes of
23   pushing. At delivery, O.S.M. was depressed. His Apgar scores, assessments of fetal well-
24   being at 1, 5, and 10 minutes of life were 2, 4, and 7. He required resuscitation with positive
25   pressure ventilation and supplemental oxygen. He did not have sustained respirations until
26   8 minutes of life.
27         54.      O.S.M. was transferred to the neonatal intensive care unit (NICU).
28         55.      At approximately four hours of life O.S.M. was observed to be having unusual
                                                  -7-
                                               COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.9 Page 9 of 13



1    repetitive movements that were suspicious for seizures. At nine hours of life, he was noted
2    to be having clear seizure activity and was started on Phenobarbital.
3          56.    Blood gases after delivery were consistent with metabolic acidosis.
4          57.    Despite O.S.M.’s depression at birth, his metabolic acidosis, and early onset
5    seizures, he was not started on brain cooling therapy, the only treatment for brain injury
6    due to hypoxia and ischemia.
7          58.    MRI’s of O.S.M.’s brain showed evidence of hypoxic ischemic injury of the
8    acute profound and partial prolonged patterns of injury. A hypoxic ischemic injury is an
9    injury caused by inadequate oxygen and/or blood supply to the brain.
10         59.    O.S.M.’s course in the NICU was consistent with hypoxic ischemic
11   encephalopathy. Hypoxic Ischemic Encephalopathy is a term for abnormal neurologic
12   status due to inadequate oxygen and/or blood flow to the brain.
13         60.    Other potential causes of O.S.M.’s brain injury and neurologic disorder, such
14   as infection and metabolic disorders, were investigated and ruled out.
15         61.    O.S.M. was discharged on September 16, 2018.
16         62.    Today, O.S.M. is two years old. He has cerebral palsy, developmental delays,
17   a seizure disorder, and other injuries and disabilities related to his brain injury. He has
18   required, and will require throughout his life extraordinary medical care, therapies,
19   attendant care, medications, and equipment. O.S.M. has in the past and will continue
20   throughout his lifetime to suffer physical pain and suffering, mental and emotional pain,
21   suffering, and anguish and loss of enjoyment of life. Further, O.S.M. is and will always be
22   permanently disabled and thus has lost his entire earning capacity and a lifetime of wages.
23         63.    Kiara McKnight, as a result of the injuries to her child, has in the past and will
24   continue in the future to suffer mental and emotional anguish, loss of consortium, and will
25   be forced to spend great sums for medical care, adaptive housing, transportation and
26   equipment, therapies, attendant care and assistance with all activities of daily living for
27   O.S.M.
28   ///
                                                -8-
                                             COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.10 Page 10 of 13



1                       CLAIM FOR NEGLIGENCE OF DEFENDANT
2            64.   The Defendant, the United States of America, by and through its agents,
3    apparent agents, employees, servants, representatives, and contractors, owed Kiara
4    McKnight and O.S.M. the duty to exercise that degree of care and skill which reasonably
5    competent healthcare providers would have exercised under the same or similar
6    circumstances.
7            65.   The Defendant, the United States of America, by and through its agents,
8    apparent agents, employees, servants, representatives, and contractors, undertook that duty
9    to provide proper medical care and treatment to Kiara McKnight and O.S.M., with the level
10   of care, skill, and treatment that is recognized as acceptable and appropriate by reasonably
11   prudent health care providers under the same or similar circumstances.
12           66.   The Defendant, the United States of America, by and through its agents,
13   apparent agents, employees, servants, representatives, and contractors, while acting at all
14   times relevant within the scope of their actual and/or apparent agency, employment, service
15   representative and/or contractor capacity, failed to act as reasonably competent like
16   Defendants would have acted under the same or similar circumstances, breached their duty
17   to Kiara McKnight and O.S.M., violated the applicable standards of care, and were
18   negligent by engaging in at least the following acts or omissions, which deviated from and
19   fell below the accepted standards of medical care and treatment in at least the following
20   ways:
21                 a.   negligently ignored obvious signs of fetal distress on the fetal
22                      monitoring strips;
23                 b.   negligently mismanaged the administration of Pitocin;
24                 c.   negligently failed to respond to signs of fetal distress and uterine
25                      hypertonous with appropriate intra-uterine resuscitative measures;
26                 d.   negligently failed to appreciate the significance of, and/or act upon,
27                      worrisome findings in the fetal heart tracings;
28
                                                -9-
                                             COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.11 Page 11 of 13



1                 e.    negligently failed to properly train and supervise the health care
2                       providers in caring for patients with abnormal fetal heart rate tracings;
3                 f.    negligently failed to have and follow safe practices in monitoring and
4                       reporting signs and symptoms of fetal intolerance of labor;
5                 g.    negligently failed to timely perform a C/Section on Mrs. McKnight;
6                 h.    negligently failed to establish and/or follow appropriate policies,
7                       procedures and practices to address properly the needs of patients such
8                       as Mrs. McKnight and O.S.M.;
9                 j.    negligently failed to instigate the chain of command;
10                k.    otherwise negligently failed to adhere to the applicable standards of
11                      care.
12         67.    As a direct and proximate result of Defendant’s acts and/or omissions, by and
13   through its agents, apparent agents, employees, servants, representatives, and contractors,
14   caring for Kiara McKnight and O.S.M., while acting at all times relevant within the scope
15   of their actual and/or apparent agency, employment, service representative and/or
16   contractor capacity, as set forth above, and due to no fault of the Plaintiffs, O.S.M. has
17   sustained permanent brain damage with significant physical, mental, emotional, social and
18   economic limitations and effects. The damages sustained by O.S.M. include, but are not
19   limited to the following:
20                a.    physical pain and mental anguish sustained in the past and that will
21                      continue in the future;
22                b.    disfigurement sustained in the past and that will continue in the future;
23                c.    physical impairment sustained in the past and that will continue in the
24                      future;
25                d.    mental impairment sustained in the past and that will continue in the
26                      future;
27                e.    loss of earning capacity that will be incurred after O.S.M. reaches the
28                      age of 18;
                                               -10-
                                            COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.12 Page 12 of 13



1                 f.    medical, nursing, therapy, attendant care, rehabilitative care, and
2                       assistance with activities of daily living that will be incurred after
3                       O.S.M. reaches the age of 18;
4                 g.    special education expenses that will be incurred after O.S.M. reaches
5                       the age of 18;
6                 h.    special adaptive living expenses including housing, transportation, and
7                       medical and therapeutic devices/products that will be incurred after
8                       O.S.M. reaches the age of 18;
9                 i.    loss of consortium with his parents, Kiara Bright McKnight and
10                      Stepfon McKnight.
11         68.    As a direct and proximate result if the Defendant’s acts and/or omissions, by
12   and through its agents, apparent agents, employees, servants, representatives, and
13   contractors caring for Kiara Bright McKnight and O.S.M., while acting at all times within
14   the scope of their actual and/or apparent agency, employment, service representative and/or
15   contractor capacity, as set forth above, and due to no fault of the Plaintiffs, Kiara Bright
16   McKnight seeks to recover the economic losses incurred on O.S.M.’s behalf until he
17   reaches the age of majority. Those damages include, but are not limited to the following:
18                a.    medical, nursing, therapy, attendant care, assistance with activities of
19                      daily living and rehabilitative expenses incurred in the past and that will
20                      be incurred in the future until O.S.M. reaches the age of 18;
21                b.    Special educational expenses for O.S.M. incurred in the past and that
22                      will be incurred in the future until O.S.M. reaches the age of 18;
23                c.    special adaptive living expenses including housing, transportation, and
24                      medical and therapeutic devices/products incurred in the past and that
25                      will be incurred until O.S.M. reaches the age of 18;
26                d.    the reasonable value of the attendant care provided to O.S.M., on
27                      account of his disabilities, by Kiara Bright McKnight in the past and
28                      through the date of trial;
                                               -11-
                                            COMPLAINT
     Case 3:21-cv-00786-GPC-DEB Document 1 Filed 04/21/21 PageID.13 Page 13 of 13



1                 e.     loss of household services of O.S.M.; and
2                 f.     out of pocket expenses.
3                                        PRAYER FOR RELIEF
4          69.    WHEREFORE, Plaintiffs respectfully request that this case proceed to trial,
5    and that Plaintiff’s recover a judgment of and from the Defendant for actual damages in
6    such an amount as the evidence may show and the trier of fact determine to be proper, post-
7    judgment interest, costs, and all other and further relief to which the Plaintiffs may show
8    themselves to be justly entitled.
9
10   Dated: April 21, 2021                         Respectfully submitted,
11
                                                     /s/ John H. Gomez
12                                                 John H. Gomez
                                                   GOMEZ TRIAL ATTORNEYS
13
14                                                 Kenneth M. Suggs*
                                                   Gerald D. Jowers, Jr.*
15
                                                   Mathew M. White*
16                                                 JANET, JANET & SUGGS, LLC
17                                                 801 Gervais St., Suite B
                                                   Columbia, SC 29201
18                                                 Tel: (803) 726-0050
19                                                 Fax: (803) 727-1059
                                                   Ksuggs@JJSjustice.com
20                                                 Gjowers@JJSjustice.com
21                                                 Mwhite@JJSjustice.com

22                                                 Attorneys for Plaintiffs
23
                                                   *Pro Hac Vice Applications Pending
24
25
26
27
28
                                                -12-
                                             COMPLAINT
